DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 
Response to Amendment
The Amendment filed 07/21/2022 has been entered.  No claims have been added or cancelled.  Claims 1-4, 9-12, and 14-20 have been amended.  Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments, see page 9, filed 07/21/2022, with respect to the claim objections have been fully considered and are persuasive.  Therefore, the objection has been withdrawn. 

Applicant’s arguments, see pages 10-13, filed 07/21/2022, with respect to the 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found reference that was previously cited as pertinent prior art.
Examiner concurs the previously presented references fail to disclose the amended claim language of independent claim 1.  However, during an updated search of the previously cited pertinent prior art, the Messmer reference was found to teache video metadata including information on light sources.  The combination of Hayasaka and Messmer discloses virtual viewpoint image data with added metadata including information on light sources as claimed.
Independent claims 12 and 14-16, and 18-20 include similar recitations as independent claim 1.  Therefore, the same analysis of independent claim 1 above can be applied to independent claim 12.  Claims 2, 4-8, 13 and 17 depend from independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 10, 12, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka et al. US 2016/0212406 A1, hereafter Hayasaka, in view of Messmer US 2012/0321273 A1, hereafter Messmer.

Regarding claim 1, Hayasaka discloses an image processing apparatus (image processing apparatus) [title] comprising: one or more memories storing instructions (a read only memory (ROM) 222, and a Random Access Memory (RAM) 223) [0103]; and 
one or more processors executing the instructions (a Central Processing Unit (CPU) 221) [0103] to: 
obtain image data that is image data based on image capturing by a plurality of image capturing devices and is used for generating a virtual viewpoint image (the terminal apparatus 201 performs multi-viewpoint imaging which obtains a multi-viewpoint image composed of a plurality of captured images with mutually different viewpoints…also the terminal apparatus 201 encodes this multi-viewpoint image data, and generates multi-viewpoint encoding data; server 202 makes into a file data related to these multi-viewpoint images, and generates a multi-viewpoint image file) [0101; 102]; and 
generate a file including the obtained image data and image capture condition information (metadata of multi-viewpoint image data (for example, sequence information, eye number information or the like) is associated with this multi-viewpoint image encoding data…it becomes metadata of multi-viewpoint image encoding data; as shown in FIG. 11, camera module information 341, camera sequence information 342, eye number information 343, calibration information 344, and base line length information 345 are included in the metadata 333) [0135].
However, while Hayasaka discloses adding image capturing setting information in the form of metadata to multi-viewpoint image encoding data, Hayasaka fails to explicitly disclose at least one of image capturing condition information including information on a light source and image capturing right information including information on a number of right holders.
Messmer, in an analogous environment, discloses least one of image capturing condition information including information on a light source (metadata may define parameters, including…location of light sources) [0034] and image capturing right information including information on a number of right holders.
	Hayasaka and Messmer are analogous because they are both related to video metadata.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use metadata for light sources, as disclosed by Messmer, with the invention of Hayasaka the motivation being preserve the video creator’s creative intent [0002].

Regarding claim 2, Hayasaka and Messmer address all of the features with respect to claim 1 as outlined above.
Hayasaka further discloses at least one of the image capturing condition information and the image capturing right information is added to each of frames included in the obtained image data (multi-viewpoint image file 321; as shown in FIG. 11…metadata 333) [FIG. 11; 0144].

Regarding claim 4, Hayasaka and Messmer address all of the features with respect to claim 1 as outlined above.
Hayasaka further discloses the generated file further includes image capturing setting information including at least one of information on an event captured by the plurality of image capturing devices, information for specifying a place of the image capturing, information for specifying date and time of the image capturing, and information for specifying each image capturing device (metadata 333, camera module information 341, camera sequence 342, eye number 343) [FIG. 11].

Regarding claim 5, Hayasaka and Messmer address all of the features with respect to claim 4 as outlined above.
Hayasaka further discloses the information for specifying an image capturing device includes at least one of information for specifying a position of a target point of each image capturing device, information for specifying the number of the image capturing devices, information for specifying an position of each image capturing device, information for specifying an orientation of each image capturing device, and information for specifying a focal length of each image capturing device (metadata 333, camera module information 341, camera sequence 342, eye number 343) [FIG. 11].
  
Regarding claim 10, Hayasaka addresses all of the features with respect to claim 1 as outlined above.
Hayasaka further discloses the at least one of the image capturing condition, and the image capturing right information is added to the obtained image data by using Exif (made into a file in an Exchangable Image File Format (EXIF) file format) [0142].

Regarding claim 12, Hayasaka discloses an image processing apparatus (image processing apparatus) [title] comprising:
one or more memories storing instructions (a read only memory (ROM) 222, and a Random Access Memory (RAM) 223) [0103];
one or more processor executing the instructions (a Central Processing Unit (CPU) 221) [0103] to: 
obtain a first file including image data that is image data based on image capturing by a plurality of image capturing devices (the terminal apparatus 201 performs multi-viewpoint imaging which obtains a multi-viewpoint image composed of a plurality of captured images with mutually different viewpoints…also the terminal apparatus 201 encodes this multi-viewpoint image data, and generates multi-viewpoint encoding data; server 202 makes into a file data related to these multi-viewpoint images, and generates a multi-viewpoint image file) [0101; 102] information which is associated with the obtained image data (metadata of multi-viewpoint image data (for example, sequence information, eye number information or the like) is associated with this multi-viewpoint image encoding data…it becomes metadata of multi-viewpoint image encoding data; as shown in FIG. 11, camera module information 341, camera sequence information 342, eye number information 343, calibration information 344, and base line length information 345 are included in the metadata 333) [0135];
generate virtual viewpoint image data based on the obtained image data and a virtual viewpoint (generate metadata S102; generate multi-viewpoint image file S115) [FIG. 9]; and 
generate a second file including the generated virtual viewpoint image data (metadata of multi-viewpoint image data (for example, sequence information, eye number information or the like) is associated with this multi-viewpoint image encoding data…it becomes metadata of multi-viewpoint image encoding data) [0135].
However, while Hayasaka discloses adding image capturing setting information in the form of metadata to multi-viewpoint image encoding data, Messmer fails to explicitly disclose the information which is associated with the obtained image data and which is at least one of the image capturing condition information including information on a light source, and the image capturing right information including information on a number of right holders.
Messmer, in an analogous environment, discloses the information which is associated with the obtained image data and which is at least one of the image capturing condition information including information on a light source, and the image capturing right information including information on a number of right holders (metadata may define parameters, including…location of light sources) [0034].
	Hayasaka and Messmer are analogous because they are both related to video metadata.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use metadata for light sources, as disclosed by Messmer, with the invention of Hayasaka the motivation being preserve the video creator’s creative intent [0002].

Regarding claim 14, method claim 14 is drawn to a method performed by apparatus claim 1, and is therefore rejected in the same manner as above.

Regarding claim 15, method claim 15 is drawn to a method performed by apparatus claim 12, and is therefore rejected in the same manner as above.

Regarding claim 16, non-transitory computer-readable storage medium claim 16 is drawn to the instructions corresponding to the method performed by apparatus claim 1.  Therefore, non-transitory computer-readable storage medium claim 16 corresponds to apparatus claim 1 and is rejected for the same reasons of unpatentability as used above.

Regarding claim 18, Hayasaka and Messmer address all of the features with respect to claim 12 as outlined above.
Hayasaka further discloses the second file further includes information to specify whether or not the generated virtual viewpoint image data is a virtual viewpoint image (multi-viewpoint image file 321; as shown in FIG. 11…metadata 333) [FIG. 11; 0144].

Regarding claim 20, non-transitory computer-readable storage medium claim 20 is drawn to the instructions corresponding to the method performed by apparatus claim 12.  Therefore, non-transitory computer-readable storage medium claim 20 corresponds to apparatus claim 12 and is rejected for the same reasons of unpatentability as used above.

Claims 6, 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka and Messmer further in view of Yoneda et al. US 2014/0126881 A1, hereafter Yoneda.

Regarding claim 6, Hayasaka and Messmer address all of the features with respect to claim 1 as outlined above.
However, while the combination discloses metadata for multi-viewpoint images, the combination fails to explicitly disclose the image capturing condition information includes climate information during image capturing by the plurality of image capturing devices.
Yoneda, in an analogous environment, discloses the image capturing condition information includes climate information during image capturing by the plurality of image capturing devices (temperature and a humidity of a space in which the corresponding one of the camera is present at the capturing time) [0055].  
Hayasaka, Messmer, and Yoneda are analogous because they are related to video compression.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use temperature and humidity data, as disclosed by Yoneda, with the invention disclosed by Hayasaka and Messmer, the motivation being organization of anonymous video content [0008].

Regarding claim 13, Hayasaka and Messmer address all of the features with respect to claim 12 as outlined above.
However, while the combination discloses metadata for multi-viewpoint images, the combination fails to explicitly disclose receive a search condition used for obtaining the image data, the image data associated with the information corresponding to the received search condition is obtained.
Yoneda, in an analogous environment, discloses receive a search condition used for obtaining the image data, the image data associated with the information corresponding to the received search condition is obtained (searching out or designating video files) [0139].
Hayasaka, Messmer, and Yoneda are analogous because they are related to video compression.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use object naming metadata and searching, as disclosed by Yoneda, with the invention disclosed by Hayasaka and Messmer, the motivation being organization of anonymous video content [0008].

Regarding claim 17, Hayasaka and Messmer address all of the features with respect to claim 1 as outlined above.
However, while the combination discloses metadata for multi-viewpoint images, the combination fails to explicitly disclose generated file further includes image capturing target information.
Yoneda further discloses generated file further includes image capturing target information (metadata may describe…a name of an object shown in a still picture or video) [0225].  
Hayasaka, Messmer, and Yoneda are analogous because they are related to video compression.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use object naming metadata, as disclosed by Yoneda, with the invention disclosed by Hayasaka and Messmer, the motivation being organization of anonymous video content [0008].

Regarding claim 7, Hayasaka, Messmer, and Yoneda address all of the features with respect to claim 17 as outlined above.
Yoneda further discloses the image capturing target information includes at least one of information for specifying a name of an image capturing target of the plurality of image capturing devices and information for specifying a name of an image capturing target group of the plurality of image capturing devices (metadata may describe…a name of an object shown in a still picture or video) [0225].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use object naming metadata, as disclosed by Yoneda, with the invention disclosed by Hayasaka and Messmer, the motivation being organization of anonymous video content [0008].

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka and Messmer further in view of Yoneda et al. US 2014/0126881 A1, hereafter Yoneda.

Regarding claim 8, Hayasaka and Messmer address all of the features with respect to claim 1 as outlined above.
However, while the combination discloses metadata for multi-viewpoint images, the combination fails to explicitly disclose the image capturing right information further includes at least one of information for specifying a right holder related to the image capturing and information for specifying a right holder related to an image.
MacDonald, in an analogous environment, discloses the image capturing right information further includes at least one of information for specifying a right holder related to the image capturing and information for specifying a right holder related to an image (metadata of the composite videos and track rights information including number of times a video was watched and splitting any advertising revenues with the rights holders FIG. 14; metadata of right holders of video clips and movies 1401) [0040; FIG. 14].
Hayasaka, Messmer, and MacDonald are analogous because they are related to video metadata.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to right holders metadata, as disclosed by MacDonald, with the invention disclosed by Hayasaka and Messmer, the motivation being splitting advertising revenues with rights holders based on metadata [0040].

Regarding claim 19, Hayasaka and Messmer address all of the features with respect to claim 12 as outlined above.
However, while the combination discloses metadata for multi-viewpoint images, the combination fails to explicitly disclose information to specify information on a right holder of the generated virtual viewpoint image data is added to the generated virtual viewpoint image data.
MacDonald, in an analogous environment, discloses information to specify information on a right holder of the generated virtual viewpoint image data is added to the generated virtual viewpoint image data (metadata of the composite videos and track rights information including number of times a video was watched and splitting any advertising revenues with the rights holders FIG. 14; metadata of right holders of video clips and movies 1401) [0040; FIG. 14].
Hayasaka, Messmer, and MacDonald are analogous because they are related to video metadata.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to right holders metadata, as disclosed by MacDonald, with the invention disclosed by Hayasaka and Messmer, the motivation being splitting advertising revenues with rights holders based on metadata [0040].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka and Messmer further in view of Kazunori JP 5093053 B2 (English translation provided), hereafter Kazunori.

Regarding claim 3, Hayasaka and Messmer address all of the features with respect to claim 1 as outlined above.
However, while the combination discloses metadata for multi-viewpoint images, the combination fails to explicitly disclose at least one of, the image capturing condition information and the image capturing right information is added to each of a plurality of 3D models generated based on the obtained image data.
Kazunori, in an analogous environment, discloses at least one of the image capturing condition information and the image capturing right information is added to each of a plurality of 3D models generated based on the obtained image data (example of storing and recording shooting date / time information 701, shooting position info 702, viewpoint information 703 and the like as EXIF…based on the three-dimensional shape model data generated from a plurality of image, a plurality of image data generated from different viewpoints are similarly stored and recorded together) [page 14 “Multi-viewpoint image storage record”].
Hayasaka, Messmer, and Kazunori are analogous because they are related to image metadata.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use three-dimensional data from multiple viewpoints, as disclosed by Kazunori, with the invention disclosed by Hayasaka and Messmer, the motivation being reducing complexity [page 3, third paragraph].

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka and Messmer further in view of Wang et al. US 2018/0176468 A1, hereafter Wang.

Regarding claim 9, Hayasaka and Messmer address all of the features with respect to claim 1 as outlined above.
However, while the combination discloses metadata for multi-viewpoint images, the combination fails to explicitly disclose the at least one of the image capturing condition information and the image capturing right information is added to the obtained image data by using ISO BMFF.
Wang, in an analogous environment, discloses the at least one of the image capturing setting information, the image capturing condition information, and the image capturing right information is added to the obtained image data by using ISO BMFF (video files conforming to…ISOBMFF) [0023].  
Hayasaka, Messmer, and Wang are analogous because they are related to video compression.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ISOBMFF format, as disclosed by Wang, with the invention disclosed by Hayasaka and Messmer, the motivation being organization of video content conformance [0023].

Regarding claim 11, Hayasaka and Messmer address all of the features with respect to claim 1 as outlined above.
However, while the combination discloses metadata for multi-viewpoint images, the combination fails to explicitly disclose the at least one of the image capturing condition information and the image capturing right information is added to a bit stream of the image data encoded by using an H.265 encoding method.
Wang, in an analogous environment, discloses the at least one of the image capturing condition information and the image capturing right information is added to a bit stream of the image data encoded by using an H.265 encoding method. (H.265) [0003].  
Hayasaka, Messmer, and Wang are analogous because they are related to video compression.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use H.265 encoding, as disclosed by Wang, with the invention disclosed by Hayasaka and Messmer, the motivation being organization of video content conformance [0003].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485